 RYDER STUDENT TRANSPORTATION SERVICES 9Ryder Student Transportation Services, Inc. and School Service Employees Local 284, SEIU.  Case 18ŒCAŒ15176 January 12, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On August 14, 2000, Administrative Law Judge C. Richard Miserendino issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the Charging Party filed an answering brief.    The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders  that  the  Respondent, Ryder  Student Transporta-tion Services, Inc., its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Nichole L. Burgess, Esq., for the General Counsel. Richard H. Allen Jr., Esq., of Memphis, Tennessee, for the Respondent. Bruce P. Grostephan, Esq., of Minneapolis, Minnesota, for the Charging Party.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   In adopting the judge™s findings that the Respondent violated Sec. 8(a)(1) by statements at its May 1999 Burnsville and Como terminal town hall meetings, Member Hurtgen finds it unnecessary to rely on the adverse inferences the judge drew against the Respondent for failing to call corroborative management witnesses. 2 In adopting the judge™s finding that the Respondent unlawfully en-forced its unwritten no-solicitation/no-distribution rule, Member Hurt-gen notes that the ﬁfemale organizerﬂ referred to by the judge in ﬁSec. 4. Analysis and findingsﬂ was an employee of the Respondent™s Snel-ling facility who was handbilling at another of the Respondent™s facili-ties.  Member Hurtgen further notes that the employees of the various Minneapolis/St. Paul metro terminals against whom the Respondent applied its no-solicitation/no-distribution rule are part of a single ap-propriate unit.  See Eagle-Picher Industries, 331 NLRB No. 14, slip op. at 2, fn. 2 (2000). DECISION STATEMENT OF THE CASE C. RICHARD MISERENDINO, Administrative Law Judge. This case was tried in Minneapolis, Minnesota, on April 4, 2000. The charge was filed by the School Service Employees Local 284, SEIU (Union) against Ryder Student Transportation Services, Inc. (Respondent)1 on April 12, 1999,2 and was amended on January 10, 2000. The complaint was issued on January 27, 2000. 3 The Respondent has an unwritten no-access policy that pro-hibits employees from entering the property of a terminal where they do not work and from entering the property of their own work terminal at times they are not scheduled to work. In the Minneapolis/St. Paul area, the Respondent has 11 terminals that provide bus service for transporting children to and from school. In March 1999, the Union commenced an organizing campaign at these terminals. On various dates and at various times in MarchŒApril 1999, the Respondent sought to prohibit employees from distributing union literature at terminals where they did not work in accordance with its unwritten no-access rule. Thus, the complaint alleges that the Respondent violated Section 8(a)(1) of the Act by promulgating, maintaining, and enforcing an unlawful unwritten no-access rule.4 In May 1999, in the course of the organizing campaign, the Respondent held several ﬁtown hallﬂ meetings to oppose the Union and to answer employee questions. The complaint al-leges that at two of these meetings the Respondent™s supervi-sors/agents promised benefits if the Union was not elected, threatened that it would not bargain in good faith, and threat-ened that bargaining would be futile. Thus, the complaint al-leges that the Respondent violated Section 8(a)(1) of the Act by  1 The unrebutted evidence shows that in July 1999, First Student Tranportation acquired Ryder Student Transportation Services, Inc.  (Tr. 24.) 2 All dates are in 1999, unless otherwise indicated. 3 At trial, the parties stipulated that on April 15, 1999, the Union filed a petition in Case 18ŒRCŒ16461 to represent the school bus driv-ers, aides, and wash rack employees at the Respondent™s Minneapo-lis/St. Paul metro area terminals. On May 26 and 27, 1999, an election was conducted which the Union lost 664 to 723. In addition, the Gen-eral Counsel asserts in her posthearing brief at pp. 2Œ3 that the Union filed objections to the results of the election, that the Regional Director found the conduct to be objectionable, and that he recommended that the election be set aside. The General Counsel further asserts that the Respondent appealed, and that the Regional Director™s recommendation was pending before the Board at the time the briefs were submitted. However, there is no evidence in the record, other than the parties™ brief stipulation, pertaining to the representation case nor was that case con-solidated with the instant unfair labor practice case for hearing. I there-fore deny the General Counsel™s request to take administrative notice of the representation case proceedings.  4 At trial, the General Counsel™s unopposed motion to amend par. 4 of the complaint and all subsequent paragraphs consistent with the amendment was granted to add the following names: Tom Larson, Jim Berneche, and Jeff Cain. The Respondent was also permitted to amend par. 4 of its answer to admit that Lawrence McDonald, Bruce Dischinger, Dan Berg, David Brabender, Tom Larson, and Jim Ber-neche are supervisors and agents of the Respondent within the meaning of Sec. 2(11) and (13) of the Act. 333 NLRB No. 2  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10interfering with, restraining, and coercing employees in the 
exercise of their Section 7 rights.  
The Respondent™s timely filed answ
er denied the material al-
legations of the complaint. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent,
5 I make the fol-
lowing FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation 
with a principal place of 
business in St. Paul, Minnesota, and additional terminals in the 
St. Paul/Minneapolis, Minnesota area, is engaged in the bus 
transportation of school children. During the calendar year 
ending December 31, 1999, in the course of conducting its bus 
operations, it purchased and receiv
ed at the above-referenced 
terminals goods valued in excess of $50,000 directly from 
points outside the State of Minnesota and received gross reve-
nues in excess of $250,000. The Re
spondent admits and I find 
that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
The Respondent also admits and I find that the Union is a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. The Respondent™s Unwritten No-access Policy 
The undisputed evidence shows that since early 1990, the 
Respondent has had an unwritten
 no-access policy that prohib-
its employees from entering the property of a terminal where 

they do not work and  from entering the property of  their own 
work terminal at times they are not scheduled to work.
6  Ac-
cording to Lawrence McDonald, 
the Respondent™s director of 
labor relations, the policy was promulgated for security and 
safety reasons and to reduce wo
rkplace violence. He did not 
elaborate on the issue. McDonald did not state that there had 
been a problem that needed to be addressed or that the unwrit-
ten policy was promulgated as a 
preventative measure. In any 
event, in the last 10 years, circumstances have not prompted the 
Respondent to reduce the policy to writing and widely publicize 
it. (Tr. 191.)  
Instead, the evidence shows that
 the unwritten policy has not 
been widely disseminated am
ong the employees. Contract 
Manager Dave Brabender could 
not explain how the policy was 
conveyed to employees. (Tr. 176.
) He conceded that unless an 
employee was told about the unwritten no-access policy, the 
employee would not know that there was a policy or whether 
                                                          
                                                           
5 The Respondent also filed a posthearing motion requesting leave to 
file a reply brief that was denied on the grounds that such briefs are not 
provided for by the Board™s Rules and Regulations. The reply brief has 
not been reviewed and/or considered. The paragraphs of the motion 
pointing out various alleged inaccur
acies and alleged misrepresenta-
tions in the General Counsel™s posthearing brief has not been consid-
ered in determining the 
issues in this case. 6 The Respondent also has a written no-solicitation policy in its em-
ployee handbook that prohibits employ
ees from soliciting and distribut-
ing literature during work hours and in
 work areas. (R. Exh. 1.) This 
written rule is not the subject of 
any allegation in the complaint. 
his conduct was permissible unde
r the policy. (Tr. 177.) Al-
though he testified that the rule applied to any type of activity 
(Tr. 150), Brabender stated that in 1999, he did not tell any 
employees about the policy other than those involved in the 
union campaign. He further conceded that between 1990Œ1991, he could not remember telling any employees about the unwrit-
ten policy, other than employ
ees involved in another union 
organizing campaign. 7  (Tr. 177.)  
In Tri-County Medical Center, 
222 NLRB 1089 (1976), the 
Board held that a no-access rule applying to off-duty employees 
is valid if it: 
 (1) limits access solely with respect to the interior of the plant 
and other working areas; (2) is clearly disseminated to all em-
ployees; and (3) applies to off-duty employees seeking access 
to the [facility] for any purpose and not just to those employ-
ees engaging in union activity. Finally, except where justified 
by business reasons, a rule which denies off-duty employees 
entry to parking lots, gates, and other outside nonworking ar-
eas will be found invalid.  
 The evidence shows that the Respondent™s unwritten no-
access policy unquestionably fails to meet the first two criteria 
of Tri-County Medical Center. 
The policy does not limit access 
solely to the interior of the plant and other working areas and it 
has not been clearly disseminate
d to all employees. The evi-
dence also shows that over the years the policy has been ap-

plied chiefly to employees en
gaging in union activity.  
In addition, other than McD
onald™s generalized testimony 
about the reason the policy was promulgated 10 years ago, 
there is no evidence that the Respondent has, or had, any inci-
dents of workplace violence or an
y security or safety problems, 
which would justify such a broad sweeping rule. 
Orange Me-
morial Hospital Corp.,
 285 NLRB 1099 (1987).  
I therefore find that the rule is unlawful on its face. It ex-
cludes off-duty employees from all outside nonworking areas 
of the Respondent™s property. Acco
rdingly, I find that the Re-
spondent violated Section 8(a)(1) 
of the Act as alleged in para-
graph 5(a) of the complaint. 
B. Enforcement of the Unwritten No-access Policy 
Active union supporter Mike Hughes was employed by Re-
spondent as a bus driver at the Snelling terminal location.  Dur-
ing the organizing campaign, he
 traveled during his off-duty 
hours to other terminals to dist
ribute union literature, solicit 
union authorization cards, and otherwise encourage union sup-
port.  1. Moundsview terminal 
On March 30, 1999, Hughes and another Snelling bus driver, 
Frank Pahl, arrived at the Moundsview terminal at 5 a.m. to 
distribute union literature and solicit authorization cards. Stand-
ing in a designated no parking area about 6Œ8 feet from the 
 7 Brabender testified that ﬁwhen pe
ople have tried to hand out other 
things, I have put a stop to it. Not necessarily things to a union cam-
paign.ﬂ (Tr. 177.) He did not elaborate, however, on those circum-
stances and it is not clear whether he was acting pursuant to the Re-
spondent™s unwritten no-access policy or its written no-solicitation 
policy.   RYDER STUDENT TRANSPORTATION SERVICES 11terminal door, they handed leaflets to employees entering the 
terminal to clock in. (GC Exh. 
3.)  A few minutes later, Dis-
patcher Jeff Cain came out of th
e terminal to tell Hughes that 
he could not distribute literature on company property. Hughes 
informed Cain that he was a company employee, showed him 
his identification badge, and refused to leave. An unidentified 
woman later came out of the te
rminal to write down Hughes™ 
and Pahl™s names. The two off-dut
y employees left
 the terminal 
around 7 a.m. 
On April 8, 1999, Hughes and Pahl returned to the Mounds-
ville terminal at 4 p.m. to distribute union literature and solicit 
authorization cards. They were joined by a group of Mounds-
ville and Snelling employees as they finished work and clocked 
out.  They stood in the stri
ped no parking areas handing out 
literature to employees as they left the terminal after clocking 

out. Contract Manager Dave 
Brabender approached Hughes 
several times that afternoon. He 
first told Hughes that he could 
not hand out literature on company property and that he needed 
to stand off the property on a sidewalk about 75 yards from the 
terminal building. When Hughes a
sserted his right to distribute 
union literature in a nonworking 
area, a shouting match took place, which ended with Brabender threatening to call the po-

lice to arrest the group for trespassing.  
Brabender later returned, after consulting upper manage-
ment, to instruct Hughes and the others to stand off to the side of the walkway in an area reserved for parking to allow em-
ployees unimpeded access to an
d from the building. (GC Exh. 
3.) Occasionally, he would come 
out of the terminal building to 
admonish the employees if they
 stepped outside the designated 
area.  
2. Stillwater terminal 
On April 2, 1999, Hughes and Pahl arrived at the Stillwater 
terminal at 5 a.m. They began di
stributing union literature in an 
area used for employee parking near the entrance to the termi-
nal. Later they stood in an area us
ed by employees to walk into 
the terminal, approximately 100 feet long, between the front 
door and main gate. Minutes la
ter, an unidentified manager 
came out of the terminal to tell them that they could not distrib-
ute literature on company property. Hughes asserted that they 
were acting within their rights, 
showed him his employee iden-
tification badge, and continued leafleting. He also leafleted at 
an employee parking lot across the street where a mini bus was 
shuttling employees from a parking lot to the terminal entrance. 
Hughes and Pahl left the Stillwater terminal at 7 a.m. after the 
last employees had arrived for work.  
3. Oakdale terminal 
At 4 p.m. on April 21, Hughes, Pahl, and a few nonemployee 
organizers handbilled at the Oakdale terminal. The nonem-
ployee organizers stood on a si
dewalk off company property. 
Hughes and Pahl stood on a sidewalk
 in front of the terminal 
building door about 50 yards from the gate where employees 
enter the property. Contract Manager Jim Berneche asked 
Hughes and Pahl to leave the property. Hughes told him that he 
was an employee and that he had a right to be there so long as 
he did not interfere with employees working. Berneche left and 
a short time later came out of the terminal building. He told 
Hughes that he had spoken to his terminal manager, the re-
gional manager, and someone from the NLRB, all of whom stated that Hughes and Pahl ha
d to leave. Hughes refused. Ber-
neche left and came back a third time, apologized to Hughes 
and Pahl, and told them that they could hand out literature so 
long as they stayed out of the bus yard, the fuel islands, and 
away from employees on the clock.
 They agreed and continued 
leafleting in the employee parking lot and at the gate.  
4. Analysis and findings 
An invalid no-access rule cannot be lawfully enforced. 
Stoody Co., 320 NLRB 18, 29 (1995). In addition, the Board 
has held that employees of an employer who work at one facil-

ity are still considered employees of the employer if they hand-
bill at another of the employer™s facilities. 
ITT Industries, 
331 NLRB No. 7, slip op. at 4 (2000). There is no credible evidence 

that Hughes, Pahl, or any of 
the other employees, who hand-
billed at the various terminals, prevented anyone from entering 
or leaving any of the terminal buildings or in any way disturbed 
anyone working.  
The Respondent argues that its misconduct in enforcing the 
unwritten no-access policy, if anything, is de minimus. It as-
serts that the employees were 
not deterred from distributing 
literature and that only one incident occurred after the represen-
tation petition was filed. I disagree.
 First, the test is not whether 
the conduct succeeded or failed, but whether the conduct rea-

sonably tends to interfere with 
the free exercise of Section 7 
rights. Waste Management of Palm Beach, 
329 NLRB 198 (1999). Brabender testified that a female organizer handbilling 
in the parking lot left after he told her she had no right to hand 
out material there. He also test
ified that four other employees 
stopped handbilling after he spoke to them on a cellular phone. 
(GC Exh. 2.) The credible evidence further shows that Bra-
bender had a heated argument with Hughes in front of other 
employees about their right to handbill, threatened to call the 
police, and insisted that they pass out literature off the property. 
I therefore find that the Respondent™s unlawful conduct rea-
sonably tended to interfere with the employees™ Section 7 

rights.8  Accordingly, I find that the 
Respondent violated Section 
8(a)(1) of the Act as alleged in paragraphs 5(b)Œ(e) of the 
amended complaint. 
C. The Alleged Promise to Crea
te an Employee Association 
In spring 1999, Theresa Stewart was a bus driver assigned to 
the Stillwater terminal. In mid-May, she attended a company 
sponsored ﬁtown hallﬂ meeting at
 her terminal where the Re-
spondent™s labor relations dir
ector, Larry McDonald, spoke. 
Stewart testified that during th
e meeting, she asked McDonald 
who would negotiate with him 
for more affordable medical 
benefits, if the Union was not el
ected. (Tr. 111.) According to 
Stewart, McDonald ﬁdescribed an employee association that 

would be able to sit down with
 him and negotiate with him.ﬂ 
He added that no promises were being made. (Tr. 121.) She 
further testified that McDonald stated that ﬁit would be a group 
of employees that he would be willing to meet with and negoti-
                                                          
 8 That only one reported instance 
occurred after the representation 
petition was filed does not minimize the fact that the Respondent™s 
unlawful conduct interfered with the employees™ Sec. 7 rights. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12ate with.ﬂ (Tr. 112.) Stewart testified that after the Union lost 
the election, she asked her manager, John Thomas, if there was going to be an employee association and how could she become 

involved. Stewart stated that Th
omas told her that there would 
be an election, but it ne
ver occurred. (Tr. 114.)  
McDonald recalled being asked who the company would ne-
gotiate with if the Union lost. (Tr. 197.) However, he denied 
telling Stewart or anyone else th
at he would meet and negotiate with an employee association in the event the Union lost the 
election. (Tr. 199.) He testified that he told the employees it 
was unlawful for him to encourage an outside group or internal 
group. He also told them that over the years, some employees 
had unsuccessfully attempted to form their own groups to talk 
with the Respondent. McDonald conceded that he may have 
used the word ﬁassociations,ﬂ but testified that he told the em-
ployees that he did not favor that type of arrangement. (Tr. 
198.) McDonald testified that he told the employees that the 
Respondent favored open forum m
eetings or town hall meet-ings to discuss issues and ed
ucate employees. (Tr. 198Œ199.) 

Brabender corroborated McDonald™s testimony on this point. 
(Tr. 161.)  
For demeanor reasons, I credit 
McDonald™s corroborated tes-
timony on this point. In contrast, Stewart™s testimony was un-
corroborated, despite the fact that approximately 150 employ-
ees attended the same meeting. She also testified that she was 
sitting in the back of the room, behind approximately 150 em-
ployees, who were noisy and ac
ting unprofessional at times. This evidence supports 
a reasonable inferenc
e that Stewart may 
have misunderstood or misheard McDonald™s response.  
Accordingly, I shall recommend th
at the allegations of para-
graph 5(f) of the amended 
complaint be dismissed.  D. The Unlawful May 11 Threat that the Respondent Would not 
Bargain in Good Faith 
Paragraph 5(g) of the complaint alleges that in a May 1999 
meeting at its Burnsville, Minnesota terminal, an unidentified 
agent of the Respondent threaten
ed employees that the Respon-
dent would not bargain in good faith or that bargaining would 
be futile. The evidence shows that on May 11, 1999, the Re-
spondent held three town hall meetings at its Burnsville termi-
nal: one in the morning, one at noon, and one at 5 p.m. Bus 
driver Jane Olson, who was assigned to the Burnsville terminal, 
attended all three. Olson stated 
that four management officials 
attended one or more of the meetings for the Respondent. There 
was a man from St. Louis, whos
e name she could not remem-ber; a location manager named ﬁFred;ﬂ the Burnsville safety 

director, Martha Whitman; and the Burnsville contract man-
ager, Ralph Garbe. (Tr. 25Œ26.)  
Olson testified that at the 5 p.m. meeting, the man from St. 
Louis introduced himself indicating that he would be negotiat-
ing with the Union. He reviewed how the bargaining process 
worked. Olson testified that ﬁhe said what will happen is the 
union employees or the union will have a list of demands that 
they want from Ryder, and he said I will come back with a list 
of demands that the Company wants because the Company also 
will have demands that they want, and there will be a counter 
offer to my offer and he said then I will come back with a uni-
laterally binding contract and that will be the end of it. There 

will be no more negotiations.ﬂ 
(Tr. 27.) According to Olson, 
the St. Louis man said that the 
Union would have two or three bus drivers at the bargaining 
table and he would represent the Respondent.  
The Respondent did not call a man from St. Louis to testify. 
Rather, Labor Relations Director McDonald testified that he 
conducted all three Burnsville meetings himself and that a con-
tract manager from another terminal, Fred Retzloff, was present 
for each meeting. (Tr. 200.) He 
testified that the negotiation 
process was discussed at each m
eeting and that he explained in 
detail how the bargaining process worked. (Tr. 201Œ203.) Ac-
cording to McDonald, he told the employees at these meetings 
ﬁif agreement can™t be reached at the bargaining table and it 
comes to impasse, the company has a right to give its final and 
best offer to the union and characterize it as a final and best 
offer, and then if it doesn™t get ratified the company has a right 

to unilaterally install a final a
nd best offer.ﬂ (Tr. 202.) McDon-
ald denied telling the Burnsville employees that after one or 

two moves he would suddenly imp
lement a unilaterally binding 
contract and that would end th
e negotiations. (Tr. 204.) Fred 
Retzloff testified that he attended all three meetings and gener-
ally corroborated McDonald™s tes
timony about what he told the 
employees at the three meetings. (Tr. 227Œ228.)  
Neither McDonald nor Retzloff testified that anyone else 
was present at any of these meetings for the Respondent. 
Retzloff was not asked whether 
a man from St. Louis was pre-
sent at the Burnsville meetings. McDonald did not expressly 
deny that a man from St. Louis was present and spoke at the 5 
p.m. meeting. Rather, he test
ified around the issue by stating 
that a human resources manager from St. Louis named Gary 
Anderson was in Minnesota for a very short period of time. 
McDonald, however, quickly point
ed out that Anderson did not fit the physical description give
n by Olson of the St. Louis man 
at the 5 p.m. meeting, thereby fostering the impression that 
Olson was mistaken and that he 
alone spoke at the 5 p.m. meet-
ing.  On cross-examination, McDonald attempted to bolster the 
impression he had fostered. He was asked: 
 Q.  Mr. McDonald, isn™t it true that at the May 11th 
meeting at Ryder™s Burnsville facility a company 
representative from St. Louis 
did say that he wouldn™t sit 
down with any un
ion? 
A.  Not that I know of. 
 (Tr. 214Œ215.)  
However, the unrebutted evidence shows that on or about 
August 5, NLRB Agent Deborah Rogers wrote a letter to 
McDonald which stated, ﬁAt the May 11th meeting at the 
Burnsville facility, an employer representative from St. Louis 
allegedly threatened (a) that he
 would not sit across the table 
from any union negotiator, (b) that the Employer would unilat-

erally implement a contract, and that (c) if a union came in, 
employees would no longer go to their managers.ﬂ  (Tr. 217Œ
218.) At trial, the General Coun
sel showed McDonald his re- RYDER STUDENT TRANSPORTATION SERVICES 13sponse,9 dated August 25, to the lett
er, in which he effectively 
acknowledged that there was a 
man from St. Louis at the May 11 meeting, by stating:  
 a human resources manager from St. Louis did say that he 
would not sit across the table from the union. He wouldn™t. 
He would not be involved in the negotiations. That would be 
the sole province of the director of labor relations, (b) unilat-
eral implementation is the only
 possible subsequent to rejec-
tion of the company™s final and best offer. This allegation is 
obviously used out of context, and (c) it was probably stated 
at one time or another that the election of a union mandated 
that the company recognize the union [as] the exclusive repre-

sentative for all union employees and that a supervisor would 
have to respect and work within that relationship. 
 (Tr. 218.) 
McDonald eventually admitted at trial that a human re-
sources manager from St. Louis was at the May 11 meeting and 
reluctantly conceded that he did 
say that he would not sit across 
the table from the Union. (Tr. 219.) At the same time, however, 

he implied that Anderson was the human resources manager from St. Louis (Tr. 220), but clar
ified himself by stating that 

Anderson was not at Burnsville when he (McDonald) was there.  
I find that McDonald™s testimony on this issue was contra-
dictory, purposefully evasive, misleading, and not credible. In 
addition, Retzler™s generalized testimony did nothing to reha-
bilitate McDonald™s unconvincing testimony. Moreover, the 
unrebutted evidence shows that Contract Manager Ralph Garbe 
was present at the 5 p.m. meeting, but the Respondent did not 
call him to testify at trial or offer any explanation for his failure 
to appear. It is well settled that when a party fails to call a wit-
ness who is likely to be favorably disposed to the party, an 
adverse inference may be drawn 
about any factual question on 
which the witness is likely to 
have knowledge. That is, it may 
be inferred that the witness, if called, would have testified ad-
versely to the party on that issue. 
Jim Walter Resources, 
324 
NLRB 1231, 1233 (1997). I draw such an adverse inference 

here.  On the other hand, for demeanor reasons, I find Olson was 
very credible and to the point. I therefore credit her testimony 
concerning the statements made by the management official 
from St. Louis at the 5 p.m. meeting on May 11, 1999. I find 
that the statements attributed to the man from St. Louis tended 
to interfere with the employees
™ rights under Section 7 of the 
Act. 
Accordingly, I find that the 
Respondent violated Section 
8(a)(1) of the Act as alleged in paragraph 5(g) of the complaint. 
E. The Unlawful Statement Made at the Como Terminal Town 
Hall Meeting 
Paragraph 6(h) alleges that
 in approximately May 1999, 
Contract Manager Dan Berg threatened employees in a meeting 

at the Como terminal that the Respondent would not bargain in 
good faith or that bargaining would be futile.  
                                                          
                                                           
9 McDonald identified and acknowle
dged that he wrote the August 
25 letter. (Tr. 215, 218.) 
The evidence shows that in spring 1999, the Respondent held 
several employee meetings at its Como terminal to discuss its 
opposition to the Union and to explain how negotiations 
worked. Driver Keith Mader, who was assigned to Como, testi-
fied that he attended three separa
te employer such meetings on 
different days. (Tr. 125, 133.) Mader stated that at the second 

meeting he attended there were six to seven employees present 
and three management officials: Regional Supervisor Dan 
Berg; Arlen Hviding, the Como location manager; and a super-

visor named Jeff Mueller. (Tr. 1
34.) Mader testified that when Berg spoke to the employees in attendance he ﬁmentioned 
something to the effect that we™d
 negotiate back and forth, off 
and on, and that he basically wo
uld not accept none of it, that 
he would just get up and walk out.ﬂ (Tr. 126.) On cross-
examination, Mader reiterated that Berg stated ﬁthat the nego-
tiations go back and forth and then he™d just say forget it, get up 
and walk out because they don™t have money to negotiate 
with.ﬂ (Tr. 136.) According to Ma
der, Berg™s exact words were 
ﬁIf I do not agree to it I will get up and walk outﬂ (Tr. 137).  

Mader conceded, however, that Berg told the employees that he 
said he would walk out after the parties were unable to reach an 
agreement. Mader further testified that the other supervisors 

talked about cutting up the pie, and stated that they could not 
negotiate with what they did no
t have. Specifically, he stated 
that Supervisor Jeff Mueller stated, ﬁWe can™t pay you any 
more. We ain™t making no money now.ﬂ (Tr. 127.)
10 Mader 
stated that Berg told the employees that most of the money was 

now going to the employees and that is why the Respondent did 
not have money to ne
gotiate. (Tr. 137Œ138.)  
Berg could not recall if he discussed what would happen if 
the parties were unable to reac
h an agreement after negotiating 
for some time. (Tr. 232.) Ho
wever, he denied making the 
statements attributed to him by 
Mader. He denied that he told 
anyone that he would not accept anything that the union pro-
posed and that he would get up and walk out. He also denied 
telling the employees that the 
Respondent could not negotiate 
something that it did not have. 
(Tr. 233.) For demeanor reasons, 
I do not credit Berg™s denials. Also, the Respondent failed to 

call as corroborative witnesses Location Manager Arlen Hvid-
ing and Supervisor Jeff Mueller. I draw an adverse inference 
from the Respondent™s failure to call these witnesses that, if 

called, they would have testif
ied adversely to the Respondent 
on this issue. Jim Walter Resources, 
supra at 1233. On the other 
hand, for demeanor reasons, I 
credit Mader™s testimony.  
Thus, the evidence shows that the thrust of Berg™s remarks 
were that the Respondent had no money to negotiate and there-
fore after going through the motions it would get up and walk 
away from the table. Accordingly, I find that the Respondent 
violated Section 8(a)(1) of the Act as alleged in paragraph 5(h) 
of the complaint.  
 10 Mader also testified that he a
ttended a third meeting where Berg, 
Hviding, and a company representati
ve from Pennsylvania spoke to the 
employees. According to Mader, the man from Pennsylvania ﬁmen-
tioned we would start from ground zero. We wouldn™t get nothing until 
after the negotiations were done and over with.ﬂ (Tr. 128.) The com-
plaint does not allege, nor does th
e General Counsel argue, that any 
statements made by the Respondent™s representatives at the third meet-
ing violated the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) of the Act by en-
gaging in the following conduct: 
(a) Promulgating and maintaining an unwritten no-access 
policy prohibiting its employee
s from having access to and 
distributing literature at its terminals unless they worked at 
those terminals and/or prohibi
ting them from entering the prop-
erty of their own terminal at 
times they are not scheduled to 
work. 
(b) Enforcing its unwritten no-
access policy by attempting to 
prohibit employees from distributing union literature at termi-
nals where they did not work and attempting to prohibit em-
ployees from entering the property of their own terminal at 
times they were not scheduled to work. 
(c) Telling its employees that if the Union was elected it 
would not bargain in good faith and that bargaining would be 
futile. 
4. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act.  
5. The Respondent has not engaged in any unfair labor prac-
tice not specifically found here.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
11 ORDER The Respondent, Ryder Student Transportation Services, 
Inc., Minneapolis/St. Paul, Minnesota, its officers, agents, suc-
cessors, and assigns, shall 
1. Cease and desist from  
(a)  Promulgating and maintaining an unwritten no-access 
policy prohibiting its employee
s from having access to and 
distributing literature at its terminals unless they worked at 
those terminals. 
(b)  Enforcing its unwritten no-access policy by attempting 
to prohibit employees from distri
buting union literature at ter-
minals where they did not work and attempting to prohibit em-

ployees from entering the property of their own terminal at 
times they were not scheduled to work. 
(c)  Telling its employees that if the Union was elected it 
would not bargain in good faith and that bargaining would be 
futile. 
                                                          
                                                           
11 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the existence of the rights guaranteed 
them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service 
by the Region, post at its of-
fices in St. Paul, Minnesota, and at all of its terminals in the 
Minneapolis/St. Paul, Minnesota area, copies of the attached 
notice marked ﬁAppendix.ﬂ
12  Copies of the notice, on forms 
provided by the Regional Direct
or for Region 18, after being signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted. 

Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since March 30, 1999. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
   APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT promulgate and maintain an unwritten no-
access policy prohibiting our employees from having access to 

and distributing literature at our terminals, unless they work at 
those terminals and/or prohibi
ting them from entering the prop-
erty of their own terminal at 
times they are not scheduled to 
work. 
 12 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 RYDER STUDENT TRANSPORTATION SERVICES 15WE WILL NOT enforce an unwritten no-access policy by at-
tempting to prohibit employees from distributing union litera-
ture at terminals were they do not work and by attempting to 
prohibit employees from distributi
ng union literature at their 
own terminals at times they are not scheduled to work.  
WE WILL NOT tell our employ
ees that if School Service Employees Local 284, SEIU is el
ected we will not bargain in 
good faith and that bargaining would be futile. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce our employees in the exercise of the rights 
guaranteed them by Sec
tion 7 of the Act.  
 RYDER STUDENT TRANSPORTATION 
SERVICES, INC. 
 